DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al., (U.S. Patent # 9,626,106).
Regarding claim 1, Hsu disclose a controller, comprising: an error information generator configured to receive error information about an error occurring while a command is being processed at a protocol layer, generate command error information corresponding to the command based on the received error information, and store the generated command error information in a first storage area (Fig. 1B, col. 4, lines 63-67, col. 5, lines 34-45, storage module that includes plural non-volatile memory systems, a storage controller that interfaces with a host and with storage system, error handling module, and command/status cache module , error handling module perform analysis to determine whether an error has occurred and operations in response to determining that an error has occurred. The communication/status cache module may comprise a cache which stores commands currently executed by the non-volatile memory  and the associated status, col. 6, lines 56-67, error determination when executing commands, and in 
Regarding claim 2, Hsu disclose, comprising a log monitor configured to monitor the protocol layer and to request transmission of the error information when the error information is recorded in the protocol layer (col. 9, lines 56-62, col. 10, lines 45-52).
Regarding claim 3, Hsu disclose, wherein the error information generator is configured to generate the command error information in a bit sequence format (col. 10, lines 54-64).
Regarding claim 4, Hsu disclose, wherein the protocol layer is a Universal Flash Storage InterConnect (UIC) layer (col. 4, lines 44-50).
Regarding claim 5, Hsu disclose, wherein at least one of the error information or the command error information includes at least one of a type of a command for which the error has occurred, or a type of an error occurring while the command is being processed at least one of a plurality of layers in the UIC layer (col. 14, lines 19-22).
Regarding claim 6, Hsu disclose, wherein the UIC layer comprises at least one of a physical adapter layer, a data link layer, a network layer, or a transport layer (col. 4, lines 44-50).
Regarding claim 7, Hsu disclose, further comprising an event detector configured to provide the error information manager with the external request when performance of at least 
Regarding claim 8, Hsu disclose, further comprising a command manager configured to store information about Small Computer System Interface (SCSI) commands in the first storage area (col. 5, lines 42-47).
Regarding claim 9, Hsu disclose, wherein the error information manager is configured to store information about an SCSI command transmitted or received before the command for which the error has occurred is processed, together with the command error information, in the second storage area (col. 5, lines 45-55).
 Regarding claim 10, Hsu disclose, wherein: the first storage area is a volatile storage area, and the second storage area is a nonvolatile storage area (col. 5, lines 51-55). 
Regarding claim 11, Hsu disclose a storage device, comprising: a memory controller including a first storage area, and a memory device including a second storage area, wherein the memory controller is configured to, when an error occurs while a command is being processed at a protocol layer, generate command error information corresponding to the command: store the generated command error information in the first storage area (Fig. 1B, col. 4, lines 63-67, col. 5, lines 34-45, storage module that includes plural non-volatile memory systems, a storage controller that interfaces with a host and with storage system, error handling module, and command/status cache module , error handling module perform analysis to determine whether an error has occurred and operations in response to determining that an error has occurred. The communication/status cache module may comprise a cache which stores commands currently executed by the non-volatile memory  and the associated status, col. 6, lines 56-67, error determination when executing commands, and in response to determination of an error, indicate 
Regarding claim 12, Hsu disclose, wherein the memory controller is configured to generate the command error information in a bit sequence format (col. 10, lines 54-64).
Regarding claim 13, Hsu disclose, wherein the protocol layer is a Universal Flash Storage InterConnect (UIC) layer (col. 4, lines 44-50).
Regarding claim 14, Hsu disclose, wherein the command error information includes at least one of a type of a command for which the error has occurred, or a type of an error occurring while the command is being processed at least one of a plurality of layers in the UIC layer (col. 14, lines 19-22).
Regarding claim 15, Hsu disclose, wherein the UIC layer comprises at least one of a physical adapter layer, a data link layer, a network layer, or a transport layer (col. 4, lines 44-50).
Regarding claim 16, Hsu disclose, wherein the set event corresponds to at least one of entry into a hibernation mode, firmware reload, or system reset (col. 14, lines 23-34, col. 13, lines 4-10).
Regarding claim 17, Hsu disclose, wherein the memory controller is configured to store information about Small Computer System Interface (SCSI) commands in the first storage area (col. 5, lines 42-47).
Regarding claim 18, Hsu disclose, wherein the memory controller is configured to store information about an SCSI command transmitted or received before the command for which the error has occurred is processed, together with the command error information, in the second storage area (col. 5, lines 45-55).
 Regarding claim 19, Hsu disclose, wherein: the first storage area is a volatile storage area, and the second storage area is a nonvolatile storage area (col. 5, lines 51-55).
Allowable Subject Matter
Claim 20 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2019/0370480 to Ahmed et al., relates to an information handling system for securely storing a file includes a storage device and a processor. A file system filter driver receives the file and access information from the operating system, combines the file and the access information to provide a secure file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/            Primary Examiner, Art Unit 2114